Exhibit 11.1 Statement regarding computation of per share earnings The numerators and denominators of basic and fully diluted earnings per share are as follows: Three Months Ended June 30, Six Months Ended June 30, Net loss allocable to shares (numerator) $ $ (1,526,248) $ (2,408,593) $ (5,225,003) Shares used in the calculation (denominator) Basic and diluted weighted average shares outstanding 11,171,433 11,171,433 Basic and diluted net loss per common share $ (0.12) $ (0.14) $ (0.22) $ (0.47)
